El Juez Asociado 'Se. MacLeary
emitió la opinion del tribunal.
La presente es una apelación interpuesta contra una sen-tencia dictada -por la Corte de Distrito de Guayama en 17 de diciembre de 1906, por la que fué declarado el demandado culpable del delito de homicidio voluntario, y condenado á cinco años de reclusión en el presidio departamental.
Interpuso apelación para ante este tribunal y después de las demoras usuales y necesarias, se celebró el juicio.el día 10 del presente mes.
La acusación fué debidamente hecha é iüiputaba al acu-sado el delito de asesinato en segundo grado, por haber dado muerte á Aniceto Figueroa. De un examen cuidadoso del récord no resulta ningún error fundamental. No aparece en el récord ni pliego de excepciones, relación de los hechos, ni *319alegato del abogado defensor. No se pronunció ningún argu-mento oral á su favor en el acto del juicio en esta corte.
En este estado de los hechos, es claro que de acuerdo con la sentencia de esta corte en el caso del Pueblo de Puerto Pico v. Marcelino Ramírez, resuelto en 29 de abril del presente año, y otros casos anteriores á aquél, esta sentencia debe con-firmarse en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández, Figueras y Wolf.